                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          GREENSBORO DIVISION


 SHERYL ANDERSON, MARY CARTER,
 TENA DAVIDSON, ROBERT
 HUFFSTUTLER, RAMZI KHAZEN,
 CHAIM MARCUS, LILY MARTYN,                              Case No. 1:17-cv-193-TDS-JLW
 JONAH MCCAY, HOLDEN SHERIFF,
 VICTORIA SMITH, MICHELLE
 SULLIVAN, SHONTELLE THOMAS,
 JOSEPH WATSON, and MICHAEL                              PLAINTIFFS’ REPLY IN
 WILSON, individually and on behalf of all               FURTHER SUPPORT OF
 others similarly situated,                              MOTION TO RECONSIDER
                 Plaintiffs,                             THE JUNE 28, 2021 ORDER ON
        v.                                               PLAINTIFFS’ MOTION TO
                                                         COMPEL DISCOVERY
 LABORATORY CORPORATION OF
 AMERICA HOLDINGS,
 Defendant.



                               PRELIMINARY STATEMENT

       Defendant Laboratory Corporation of America Holdings’s (“Labcorp”) Response

to Plaintiffs’ Motion for Reconsideration (“Response”) (Docket Entry 87) fails for two

reasons. First, Labcorp misstates the legal standard applicable to motions for

reconsideration under Rule 54. Second, the Court’s June 28, 2021 Order on Plaintiffs’

Motion to Compel Discovery (the “Order”) (Docket Entry 83), as entered with respect to

RFP 22, incorrectly limits the scope of discovery and the contours of the putative Class

(as defined in the Amended Complaint) before Plaintiffs have had a full and fair

opportunity to take discovery on class related issues.


                                                 1



      Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 1 of 7
       The Class is defined in the Amended Complaint to include “all LabCorp patients

… who were charged fees … in excess of the reasonable market rates.” (Docket Entry 42

at ¶2.) Plaintiffs’ discovery requests, including RFP 22, seek documents that are relevant

to the entire class, regardless of the type of test because Plaintiffs allege (pre-discovery)

that all of Labcorp’s Patient List Prices are excessive and unreasonable. However, the

Court’s Order, by narrowing class discovery to exclude the PAMA data “for types of

medical laboratory tests that were not conducted for any Plaintiff’ (Docket Entry 83 at

10) restricts Plaintiffs’ ability to identify those lab tests that are most representative of the

Class. Respectfully, this limitation on Plaintiffs’ discovery request was clear error and

will result in a manifest injustice to Plaintiffs and the Class.

                                        ARGUMENT

I.     LABCORP MISSTATES THE APPLICABLE STANDARD.

       Labcorp fails to acknowledge that while Fed. R. Civ. P. 59(e) standards are looked

to in deciding a Fed. R. Civ. P. 54(b) motion, “these standards are not applied with the

same strictness as when they are used under Rule 59(e).” Mobley v. City of Greensboro

Police Dep’t, 1:17-cv-114, 2018 WL 6110997, at *2 (M.D.N.C. Nov. 21, 2018

(Schroeder, J.); see Plaintiffs’ Brief In Support Of Partial Reconsideration (Docket Entry

86), pp. 3-4. As this Court stated in Mobley, decided after U.S. Tobacco Coop, Inc. v. Big

S. Wholesale of Va., LLC, 899 F.3d 236, 257 (4th Cir. 2018) (cited by Labcorp), “While

the court’s authority to reconsider interlocutory orders ‘may be tempered at times by

concerns of finality and judicial economy,’ ‘[t]he ultimate responsibility of the federal

courts ... is to reach the correct judgment under law.’” Id. (quoting Am. Canoe Ass’n v.

                                                   2



      Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 2 of 7
Murphy Farms, Inc., 326 F.3d 505, 515 (4th Cir. 2003).1 In another case decided after

U.S. Tobacco Coop., this case stated, “Courts apply the test from a Rule 59(e) motion

when amending an interlocutory order, but the elements are not applied with the same

force “because ‘[m]otions for reconsideration of interlocutory orders are not subject to

the strict standards applicable to motions for reconsideration of a final judgment…’”

Gunter v. S. Health Partners, Inc., No. 1:16CV262, 2021 WL 2377130, at *2 (M.D.N.C.

June 10, 2021) (cites omitted).

II.    NARROWING THE CLASS WOULD BE A CLEAR ERROR OF LAW
       AND CAUSE A MANIFEST INJUSTICE.

       Labcorp suggests that Plaintiffs are unsure as to whether narrowing the class

definition in a motion to compel would be a clear error of law that would cause a

manifest injustice. That is not the case – narrowing the class definition would be a clear

error of law and would cause a manifest injustice, as shown in Plaintiffs’ opening brief.

What Plaintiffs are candidly unsure of is whether the Court inadvertently narrowed the

class definition. Regardless, reconsideration is appropriate because the Order decided the

class’s scope by implication. See Sejman v. Warner-Lambert Co, Inc., 845 F.2d 66, 69

(4th Cir. 1988) (citing Copra, Inc. v. Ward Foods, Inc., 567 F.2d 1316, 1320 (5th Cir.

1978)); see also, Career Counseling, Inc. v. Amerifactors Financial Group, LLC, 16-CV-

03013, 2021 WL 1345627 *5, (D.S.C. Apr. 12, 2021) (finding a prior order limiting




1 At the time it issued the Mobley decision, this Court was aware of, and cited
to U.S. Tobacco. Mobley 2018 WL 6110997, at *2.

                                                3



      Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 3 of 7
discovery of “substantive information regarding at least forty-five (45) per cent of the

proposed class” would result in a manifest injustice).2

       Labcorp also suggests that Plaintiffs have always intended for the Class to be

certified on only a limited number of tests. See Id. at 6 (citing Docket Entry 47). Thus,

according to Labcorp, the Order has no further “effect of, defining or limiting any

class…” (Docket Entry 87 at 5) and reconsideration is not warranted. However,

Plaintiffs have not always intended for a Class to be certified on a limited number of

tests. The Amended Complaint defined the Class as “all LabCorp patients in the United

States who, without any express contract with LabCorp…”3

III. THE ORDER IMPEDES PLAINTIFFS’ DISCOVERY OF CLASS ISSUES.

       Further, allowing redaction of the PAMA data is a clear error of law and

manifestly unjust because it deprives Plaintiffs of the ability to take class discovery. As

previously stated, Plaintiffs filed their claim on behalf of a Class defined in the Amended

Complaint as all LabCorp patients in the United States who, without any express contract


2
  Though the issue is not before the Court in the instant motion, Plaintiffs note that
Labcorp’s Statement of the Case and Factual Background section omits an essential part
of the Order with respect to RFP No. 3. Labcorp states that the Order directs the
production of “agreements that were in place between LabCorp and Plaintiffs’ insurance
companies that were in effect at the time of the Plaintiffs’ tests at issue in the litigation.”
See Def.’s Resp. at 2 (Docket Entry 87). However, the Order directed that production as
well as any earlier agreements and negotiated rates schedules incorporated by reference
into those agreements. See Order at 3–8.
3
 The portion of Plaintiffs’ Opposition cited by Labcorp does not in any way limit
Plaintiffs’ class definition. It is a hypothetical situation in which Plaintiffs indicated that,
after reviewing a broad range of data in class discovery, Plaintiffs would be in a better
position to determine whether a sampling of LabCorp’s tests would be sufficient to
establish liability for all of its tests.

                                                   4



      Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 4 of 7
with LabCorp, were charged fees in excess of reasonable market rates. And as also

previously stated, Chief Judge Schroeder sustained the proposed class Plaintiffs’

Amended Complaint over Labcorp’s attempts to strike the class allegations.

       Plaintiffs need the full, unredacted PAMA data to properly analyze Labcorp’s

Patient List Prices and determine whether and to what extent Plaintiffs can use the data to

narrow the Class. For instance, the data establishes which tests Labcorp performs most

frequently, which may be the basis of defining the Class. And, the data shows the rates

Labcorp most commonly accepts as payment for more than 1,000 of its lab tests, and

Plaintiffs might compare that information to Patient List prices to help determine which

tests will be at issue.

       Plaintiffs’ comparison of the data to the Patient List prices may also address the

concerns Chief Judge Schroeder expressed about manageability during the hearing on

Labcorp’s Motion to Dismiss the Amended Complaint and Strike the Class Allegations.

MTD Hr’g Tr. 48-49, Dec. 19, 2017.

       In accordance with the Order, Labcorp produced the redacted PAMA data.

Counsel for Plaintiffs have examined the redacted data and concluded that because of the

limitation on the data, Plaintiffs will be prejudiced in attempting to certify a class that

includes patients who did not take the tests given to the named Plaintiffs.

       This Court’s Order, by narrowing class discovery to exclude PAMA data “for

types of medical laboratory tests that were not conducted for any Plaintiff” (Docket Entry

83 at 10) improperly restricts Plaintiffs’ ability to identify those lab tests that are most



                                                   5



       Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 5 of 7
representative of the universe of lab tests in order to either narrow the Class definition or

propose test cases.

                                      CONCLUSION

       For the foregoing reasons and those stated in the motion, the Court should grant

Plaintiffs’ Motion for Reconsideration, amend the Order and grant Plaintiffs full relief

with respect to RFP 22—requiring that LabCorp produce in unredacted form its

submission to CMS pursuant to PAMA—and not the limited relief ordered only with

respect to the specific lab tests Labcorp conducted for the named Plaintiffs.


This is the 27th day of July, 2021.

                                                  ELLIS & WINTERS LLP

                                                  /s/ Jonathan D. Sasser
                                                  Jonathan Drew Sasser
                                                  N.C. State Bar No. 10028
                                                  P.O. Box 33550
                                                  Raleigh, NC 27636
                                                  Telephone Number: (919) 865-7000
                                                  Facsimile Number: (919) 865-7010
                                                  Email: jon.sasser@elliswinters.com

                                                  Robert C. Finkel
                                                  WOLF POPPER LLP
                                                  845 Third Avenue 12th Floor
                                                  New York, NY 10022
                                                  Email: rfinkel@wolfpopper.com
                                                  Telephone Number: (212) 759-4620
                                                  Facsimile Number: (212) 486




                                                  6



      Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 6 of 7
            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.3(d)

      The undersigned hereby certifies that this brief complies with the word limit

requirements of Rule 7.3(d)(1) of the Rules of Practice and Procedure of the United

States District Court for the Middle District of North Carolina. In making this

certification, the undersigned has relied upon the word-count feature of word-processing

software.

                                                /s/ Jonathan D. Sasser
                                                Jonathan Drew Sasser
                                                N.C. State Bar No. 10028
                                                ELLIS & WINTERS LLP
                                                P.O. Box 33550
                                                Raleigh, NC 27636
                                                Telephone Number: (919) 865-7000
                                                Facsimile Number: (919) 865-7010
                                                Email: jon.sasser@elliswinters.com




                                                7



      Case 1:17-cv-00193-TDS-JLW Document 89 Filed 07/27/21 Page 7 of 7
